Citation Nr: 1441661	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to May 1977 and from May 1980 to June 1983.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

The Board observes that, following the issuance of the Supplemental Statement of the Case (SSOC) dated in February 2011, the RO received additional evidence relevant to the issues on appeal.  Specifically, the records of a private psychiatric impairment questionnaire and the corresponding assessment in September 2011 were associated with the claims file following the issuance of the February 2011 SSOC.  The record shows no indication that the RO considered these private treatment records when deciding the issues on appeal.  Further, there is no evidence that the Veteran or his representative waived the procedural right to have the Agency of Original Jurisdiction (AOJ) consider the additional evidence.  See 38 C.F.R. §§ 19.31, 19.37.  Therefore, remand is required.

In addition, VA's duty to assist includes the duty to provide a VA examination and opinion when necessary to decide the claim.  38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims has held that if a veteran claims a disability is worse than when originally rated, VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's last VA examination was conducted in December 2010, prior to receipt of evidence suggesting that the Veteran's psychiatric symptoms were more severe than symptoms documented in December 2010, and that the Veteran was unemployable due to his service-connected disabilities.  Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected dysthymic disorder with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

As the case must be remanded, the RO or the Appeals Management Center (AMC), should obtain and associate with the record all outstanding, pertinent VA records from May 2013 to the present.  

Accordingly, this case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include records from the Dublin VA Medical Center for the time period from May 2013 to the present.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to service-connected dysthymic disorder and its effect on his employability.  All pertinent evidence in the claims files and electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects dysthymic disorder may have on occupational functioning and daily activities, to include an opinion as to whether the disability is so severe as to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and occupational background.  The examiner is directed to specifically comment on private medical evidence from Dr. A.B.  

The rationale for each opinion expressed must be provided.  

3.  The RO or the AMC should also afford the Veteran a VA examination by an examiner with sufficient expertise to determine the manifestations of and impairment due to the Veteran's service-connected Reiter's Syndrome.  All pertinent evidence in the claims files and electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion with supporting rationale as to whether the Veteran's Reiter's Syndrome is sufficient by itself to render him unable to obtain or maintain any form of substantially gainful employment consistent with his education and occupational background and if not, the examiner should identify any types of employment that would be precluded by the Veteran's Reiter's Syndrome.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



